Citation Nr: 0109014	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$4,201.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957 and from May 1960 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Committee 
on Waivers and Compromises (Committee) at the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes the veteran did not challenge the amount of 
overpayment created; therefore, this decision is limited to 
the issue of entitlement to waiver as listed on the title 
page.  Although the veteran's representative asserted in a 
March 2000 statement that immediate action by VA in October 
1998 would have lessen the amount of overpayment created, the 
Board finds this assertion is insufficient to raise a claim 
as to the validity of the overpayment created.  But see 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. 
§ 1.911(c)(1) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In a letter dated in April 1993, the RO informed the 
veteran that his disability compensation award included 
additional benefits for his spouse and that immediate action 
was required for change in the status of his dependents.  

3.  The RO, including by correspondence dated in February 
1997, October 1997, and January 1998, notified the veteran 
that his VA disability compensation payments included 
additional benefits for his spouse and that immediate action 
was required for change in the status of his dependents.

4.  In October 1998, the veteran notified the RO that he was 
no longer married to K.L.G. and provided a copy of the 
divorce decree which indicated the veteran and his spouse, 
K.L.G., were divorced on September 29, 1995; subsequently, 
his VA disability compensation award was amended to eliminate 
the spousal allowance, creating an overpayment in the amount 
of $4,201.

5.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

6.  The balance of fault is in equipoise.  VA was not at 
fault in the creation of the overpayment and the veteran's 
fault in accepting payments to which he knew or reasonably 
should have known he was not entitled is mitigated by his 
health problems.

7.  Waiver of the assessed overpayment would result in unjust 
enrichment to the veteran.

8.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

9.  Denial of waiver of the assessed overpayment would not 
defeat the purpose of the award of VA benefits.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits, in the calculated amount of $4,201, would not be 
contrary to the principle of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. 

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim.  The Board further finds that the RO's June 1999 
correspondence and the November 1999 statement of the case 
adequately notified the veteran of the efforts taken to 
obtain relevant records and of the future action to be taken 
by VA.  In addition, RO correspondence dated in February 2000 
provided the veteran an opportunity to submit an updated 
financial status report in support of his claim but the 
veteran did not respond.  Therefore, the Board is reasonably 
certain that further efforts to obtain such records would be 
futile.  

The Board finds VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board finds 
it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In November 1992, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, notifying the RO that he 
and K.L.G. had married on May 25, 1991.  A copy of the 
marriage certificate was also provided.

In February 1993, the RO requested the veteran provide 
evidence of the termination of his marriage to D. and of the 
termination of the prior marriage of K.L.G.  The veteran was 
also provided a copy of VA Form 21-8764 notifying him that 
immediate notice was required for any change in number or 
status of dependents.

In April 1993, the veteran was notified that his disability 
compensation award had been amended, that payments included 
additional benefits for his spouse, and that immediate notice 
was required for any change in number or status of his 
dependents.  It was noted that failure to promptly notify VA 
would result in the creation of an overpayment.

VA and private medical reports dated in September 1995 noted 
the veteran had been under treatment for carcinoma of the 
prostate and that his health had markedly worsened over the 
previous months.  The physicians' opinions noted that the 
veteran was permanently and totally disabled.

In February 1997, the veteran was notified that his 
disability compensation award had been amended, that payments 
included additional benefits for his spouse, and that 
immediate notice was required for any change in number or 
status of his dependents.  

In a September 1997 rating decision the RO granted 
entitlement to a total disability rating based upon 
individual unemployability.  The veteran was notified of the 
award by correspondence dated in October 1997 which informed 
him that payments included additional benefits for his spouse 
and that immediate notice was required for any change in 
number or status of his dependents.  The veteran was also 
notified that because of the award his spouse was eligible 
for Dependents' Educational Assistance.  

In January 1998, the veteran was notified that his disability 
compensation award had been amended, that payments included 
additional benefits for his spouse, and that immediate notice 
was required for any change in number or status of his 
dependents. 

In correspondence dated September 4, 1998, the RO notified 
the veteran that the Department of Health and Human Services, 
Social Security Administration (SSA) had been unable to 
verify the social security number for his spouse.  The RO 
requested the veteran submit additional information.

On October 26, 1998, the RO received a statement from the 
veteran notifying VA that he was no longer married to K.L.G.  
A copy of a divorce decree filed in September 1995 was 
provided.  The veteran also requested a waiver of 
approximately 3 years of dependents' allowance because of 
medical problems related to cancer and psychiatric treatment 
he began receiving in March 1995.  He claimed, in essence, 
that his functional capacity was diminished during treatment 
and that he had totally forgotten that he was receiving 
payments for a dependent.

In support of his claim, the veteran submitted a financial 
status report indicating net monthly income of $3,108, 
including Social Security benefits of $1,144 and pension or 
compensation income of $1,964.  He reported his average 
monthly expenses were $2,059, including $630 for rent or 
mortgage payments, $300 for food, $240 for utilities and 
heat, $150 for gasoline, $60 for telephone, $339 for 
automotive payments, $90 for automotive insurance, and $250 
for credit card debt.  He reported assets of $6,000 cash in 
bank and a vehicle with an estimated value of $7,000 and 
reported credit card debt with an unpaid balance of $6,300.

In March 1999, the veteran's disability compensation award 
was retroactively adjusted to eliminate the spousal 
allowance, effective October 1, 1995.  This action created an 
overpayment in the amount of $4,201.

In June 1999, the Committee notified the veteran that his 
request for entitlement to waiver of indebtedness had been 
denied.  It was noted that the overpayment had not been due 
to fraud, misrepresentation, or bad faith, but that the 
veteran was significantly at fault for failing to immediately 
notify VA of his divorce, that he was enriched by the 
overpayment, and that the financial information he submitted 
revealed sufficient income to cover his living expenses and 
financial obligations.  

In July 1999, the veteran submitted a financial status report 
indicating net monthly income of $3,624, including Social 
Security benefits of $1,158, union retirement payments of 
$502, and pension or compensation income of $1,964.  He 
reported his average monthly expenses were $3,304, including 
$630 for rent or mortgage payments, $400 for food, $300 for 
utilities and heat, and $1,267 for installment contracts and 
other debt.  He reported assets of $3,500 cash in the bank 
and a vehicle with an estimated value of $7,000.  His report 
of installment contracts and other debt included an unpaid 
balance of $3,800 for credit card debt, of $2,100 for credit 
card debt, of $9,000 for an auto loan, and of $66,000 for a 
home loan.

In a November 1999 statement of the case, the Committee 
notified the veteran of the evidence of record and of the 
reasons and bases for the denial of his claim.  It was noted, 
in essence, that his most recent financial status report 
warranted less evidentiary weight because it was inconsistent 
with the previous evidence of record.

In his substantive appeal dated in January 2000, the veteran 
claimed he was not at fault in the creation of the debt 
because at the time of his divorce he believed he was 
terminally ill and became very depressed.  He stated that 
under normal circumstances he would have known to notify VA 
of his divorce but that the circumstances at that time were 
not normal.

In February 2000 the RO provided the veteran an opportunity 
to submit an additional financial status report in support of 
his claim.  An April 2000 handwritten notation to that 
correspondence indicated no response had been received from 
the veteran.

Analysis

VA law provides that the effective date of discontinuance of 
compensation to a veteran for a dependent spouse is the last 
day of the month in which the divorce occurs; for divorce 
prior to October 1, 1982, the effective date is the last day 
in the calendar year in which the divorce occurred.  38 
U.S.C.A. § 5112(b) (West 1991); 38 C.F.R. § 3.501(d) (2000).  

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a) (2000).

VA law also provides that recovery of overpayments of any 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.963(a) (2000).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302(West 1991); 38 C.F.R. § 1.965(a) 
(2000).

The Committee has determined that the indebtedness did not 
result from fraud, misrepresentation, or bad faith, any of 
which would constitute a legal bar to granting the requested 
waiver.  See 38 U.S.C.A. § 5302.  The Board concurs with that 
determination, however, before recovery of indebtedness can 
be waived it must also be shown that it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

In this case, the record shows that by correspondence dated 
in April 1993, February 1997, October 1997, and January 1998, 
the RO notified the veteran that his VA disability 
compensation payments included additional benefits for his 
spouse and that immediate action was required in case of any 
change in the status of his dependents.  The record also 
shows that the veteran's marriage to K.L.G. was terminated in 
September 1995 but he continued to accept VA payments after 
that event.  The Board must conclude, therefore, that there 
was significant fault on the part of the veteran as he did 
not promptly notify VA of his divorce.  There is no evidence 
that VA was at fault in the creation of the debt.

The Board notes that the evidence of record also demonstrates 
that during the period in which the overpayment was created 
the veteran was undergoing treatment for serious medical 
disorders.  His statements, in essence, that his failure to 
notify VA of his divorce was due to a period of diminished 
capacity are credible.  Therefore, under the circumstances in 
this case, the Board finds that the balance of fault is in 
equipoise because the veteran's health problems at the time 
of his divorce and immediately thereafter are a persuasive 
mitigating factor in assessing his fault in the creation of 
the debt.  The Board notes, however, that balance of fault is 
but one of the factors for consideration in determining his 
entitlement to waiver.

The Board also finds that waiver of recovery of the assessed 
overpayment would constitute unjust enrichment by creating an 
unfair gain to the veteran because he would be allowed to 
retain funds in excess of those to which he was legally 
entitled.  The record clearly demonstrates that the veteran 
was paid additional benefits for a dependent spouse during a 
period of time in which he was not married.

The Board further finds the veteran's reported financial 
status does not indicate that undue financial hardship would 
result from the recovery of the overpayment at issue.  The 
record shows the veteran has reported substantial monthly net 
income and income in excess of monthly expenses.  Based upon 
the evidence of record, the Board finds a monthly repayment 
plan would not deprive the veteran of basic necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The purpose 
of the dependency allowance is, in essence, to provide for 
the costs associated with an additional member of a 
household.  As the veteran's former spouse was no longer a 
dependent during the period of the overpayment and the 
veteran received a benefit windfall from those payments, the 
Board must conclude that the objective of VA benefit payments 
is not nullified.

In addition, there is no indication that reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation.  
The Board has determined, therefore, that recovery of the 
overpayment would not be against the principle of equity and 
good conscience.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to waiver of the assessed 
overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount 
of $4,201, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

